DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US17/62996 11/22/2017
PCT/US17/62996 has PRO 62/426,079 11/23/2016
Applicant’s election without traverse of Group I, claims 1-7 and 13-17, in the reply filed on June 30, 2022 is acknowledged.
Claims 23-25, 27-30, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2022.

Claim Objections
Claim 14 is objected to because of the following informalities:  the second and third Ring A ring systems listed appear to be identical.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driver (WO 98/16535, April 23, 1998, cited on IDS).
Driver teaches the following reaction which produces a phosphoramidite.  After the reaction, the mixture is filtered to remove diisopropylammonium chloride, and the filter bed was washed with ether.  See page 9, Reference Example 1.  The diisopropylammonium chloride is a solid reaction byproduct which is removed by filtration, leaving the filtrate with less of the diisopropylammonium chloride than was there before filtration.

    PNG
    media_image1.png
    230
    627
    media_image1.png
    Greyscale


Claim(s) 1-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (WO 89/097810 A1, October 19, 1989).
Richardson teaches a method wherein a nucleotide phosphoramidate compound was produced and then filtered to remove salts.  The process did not include exposure to water.  Other nucleotides can be used in the same procedure.  Page 10, Example 3.  The phosphoramidate was a tritillated guanosine derivative shown in Figure 3.  Page 133 of the current specification states that “structures depicted herein are also meant to include compounds that differ only in the presence of one or more isotopically enriched atoms,” so the examiner interprets the claims to include compounds wherein hydrogen is replaced by tritium.

    PNG
    media_image2.png
    477
    499
    media_image2.png
    Greyscale

Product 3 is a compound of formula I where BA is a modified nucleobase moiety. SU is the ribosyl structure shown where R2s is R’, where R’ is R, where R is hydrogen.  R5s is OR’ where R’ is R, where R is substituted C1 aliphatic.  R1 is R’, where R’ is R, where R is substituted aliphatic.  R2 and R3 are both isopropyl.

Claim(s) 1-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Köster (US 4,725,677, February 16, 1988).
Köster teaches a method for preparing the phosphoramidites in column 8, where B is thymine, 2-(methyl)benzoylcytosine, isobutyrylguanine, or benzoyladenine.  The synthetic procedure is at the top of column 6.  After the phosphoramidite is generated, the amine hydrochloride is filtered off under argon and the organic phase is concentrated to give the activated nucleoside.  The amine hydrochloride is a reaction byproduct and a solid.

    PNG
    media_image3.png
    240
    278
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    130
    193
    media_image4.png
    Greyscale

BA is a nucleobase moiety, SU is the ribosyl moiety given in the claims, R2s is R’, where R’ is R, where R is H.  R5s is OR’ where R’ is R, where R is substituted aliphatic.  R1 is R’, where R’ is R, where R is substituted aliphatic.  N2 and N3 are each methyl or isopropyl, or taken together, form a morpholino group.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 8,859,755 B2, October 14, 2014, cited on IDS) in view of Köster (US 4,725,677, February 16, 1988), or over Köster in view of Wada.
Wada teaches the following reaction in column 12:

    PNG
    media_image5.png
    487
    423
    media_image5.png
    Greyscale

After the reaction, the product is purified by silica gel column chromatography.  Wada’s reaction does not include a filtration step.
Köster teaches a method for preparing phosphoramidites in column 8.  The synthetic procedure is at the top of column 6.  After the phosphoramidite is generated, the amine hydrochloride is filtered off under argon and the organic phase is concentrated to give the activated nucleoside.  The amine hydrochloride is a reaction byproduct and a solid.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include a filtration step in Wada’s reaction in the same way as was done in Köster’s reaction.  The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co. (383 U.S. 1, 148 USPQ 459 (1966)), but stated that the Federal Circuit had erred by applying the teaching- suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 82 USPQ2d 1385.  Exemplary rationales that may support a conclusion of obviousness include:  Use of known technique to improve similar devices (methods, or products) in the same way or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  Wada’s and Köster’s reactions are similar in that they use the same types of reagents (phorphoramidochloridites, nucleosides, and tertiary amines) to obtain the same types of products (phosphoramidites).  Köster’s method provides a technique for removing the salt byproduct of the reaction.  Applying Köster’s technique to Wada’s reaction would have yielded predictable results because the reactions use the same types of reagents and yield the same types of products.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare Wada’s product using Köster’s method.  Wada teaches a desirable nucleotide phosphoramidite product, and Köster teaches a method for obtaining a nucleotide phosphoramidite. Köster teaches the method for a nucleoside of a general formula in claim 1, so the skilled artisan would have a reasonable expectation that the method would be effective for Wada’s nucleoside.  

Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Köster in view of Wada (or vice versa) as applied to claims 13-15 above, and further in view of Ellington (Ellington, A. and Pollard, J.D., Jr. (2000), Introduction to the Synthesis and Purification of Oligonucleotides. Current Protocols in Nucleic Acid Chemistry, 00: A.3C.1-A.3C.22) and Wang (US 2003/0017451 A1, January 23, 2003).
Köster and Wada teach as set forth above.  Wada does not teach the limitations of claim 14, and neither reference teaches that the phosphoramidite product is purified using silica gel treated with an anhydrous acetonitrile.
Ellington teaches that phosporamidites are sensitive to water contamination, and precautions must be taken to avoid exposing them to any water, so dry acetonitrile is used.  Page A.3C.19, first column.  
Wang teaches that crude phosphoramidites are purified using a silica gel column which has been pre-conditioned and packed in acetonitrile [0124].  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to avoid contacting phosphoramidites with water because phosphoramidites are sensitive to water.  Dry acetonitrile is used for this reason, as taught by Ellington.  When purifying phosphoramidites, a prior art procedure includes pre-conditioning and packing the column with acetonitrile.  Use of a known procedure for purifying products of the same class would result in the claimed invention.  The results would have been predictable because Wada’s and Wang’s phosphoramidites are compounds of the same class and are both subjected to purification by silica gel chromatography.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623